Citation Nr: 0216766	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  00-20 983A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as secondary to service-
connected residuals of a fracture of the proximal one-third 
left fifth metatarsal.  

2.  Entitlement to an increased evaluation in excess of 10 
percent for the residuals of a fracture of the proximal one-
third left fifth metatarsal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1961 to June 1966.

2.  In a May 2002 decision, the Board granted service 
connection for degenerative joint disease of the lumbar 
spine, claimed as secondary to service-connected residuals of 
a fracture of the proximal one-third left fifth metatarsal.  
In the same decision an increased rating for fracture of the 
proximal one-third left fifth metatarsal was denied.  

3.  There is no justiciable case or controversy currently 
before the Board.


CONCLUSION OF LAW

There being no justiciable case or controversy currently 
before the Board, the appeal is dismissed.  38 U.S.C.A. §§ 
7104, 7105 (West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 2002 decision, the Board granted secondary service 
connection for the veteran's lumbar spine disability.  An 
increased evaluation for residuals of a fracture of the 
proximal one-third left fifth metatarsal was denied.  The 
case was returned to the RO for assignment of the appropriate 
evaluation.  In July 2002, the veteran filed a claim for 
total disability rating based on individual unemployability 
(TDIU), which has yet to be adjudicated.  The veteran 
submitted private medical evidence in support of his TDIU 
claim, some of which the RO felt might impact the previously 
decided service connection claim.  Both issues were 
administratively returned to the Board for review of this 
evidence and reconsideration of the Board's May 2002 
decision.  

A decision of the Board is final.  See 38 U.S.C.A. § 7104.  
The Board has no jurisdiction or authority to enter advisory 
opinions.  Final Board decisions may be reviewed or 
reconsidered where there are motions for clear and 
unmistakable error or reconsideration.  No such motions have 
been filed, and as such, the Board must decline to review the 
additional evidence forwarded by the RO.  Because a final 
decision was entered on these issues, there is no remaining 
case or controversy over which the Board has jurisdiction.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2002).  
Determinations concerning severance of service connection 
originate with the RO.  See 38 C.F.R. § 3.105.  Any severance 
determination then is a potential appellate issue that would 
come before the Board.

As there is no case or controversy properly before the Board, 
the appeal is dismissed.  The claims file will then be 
returned to the RO for appropriate action on these and 
subsequently raised issues.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



